Case 8-19-74145-reg Doc16 Filed 06/20/19 Entered 06/20/19 16:31:32

OH
a

Return Date: . /
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:

Andres Aan Marie. (5 ihe,

Case No.
Chapter

Debtor(s)

NOTICE OF MOTION S

wor BB
i

PLEASE TAKE NOTICE that upon the annexed application of Ce

WD Za han Me. le. on. ia hearing will be held before. ‘the F Hon.

“a cn
Reber + C 2 65S prarBankruptcy Judge, to consider the motion fsfien Oger
granting relief as follows:

requesting fe apel

 

oo
_

a “—y

o
UY oo A mod ificatyy .

 

 

 

Date and time of hearing: silg ©

Location: U.S. Bankruptcy Court
290 Federal Plaza

Central Islip, New York 11722

Courtroom # , Floor

Dated: are 19 CDPesr Ber

efijure
Sieg name: fin Orta Gorden.
Address: 4O E-lyw. f']

Fr-eepect, RT (|S P76
Phone: S(G- CGOS~ dod

Email: Dy ASeOn OSG 4 prac! . Cavin
Case 8-19-74145-reg Doc16 Filed 06/20/19 Entered 06/20/19 16:31:32

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

x
In Re: Chapter {2 ae
Nndves Ban Mere Covdlen Case No. & ~ |4 _ 74 (YS
Debtor(s)
xX

 

LOSS MITIGATION REQUEST - BY DEBTOR

Iam a Debtor in this case. I hereby request to enter into the Loss Mitigation Program
with respect to [Identify the property, loan and creditor(s) for which you are requesting
loss mitigation]:

UO Elm <l., Freepatk, NY MS20
Lown ) ” [Identify the Pro i? tL Lo ee 22
[Loan Mumber . .
L concer Sveg. fob goby Virginia Geb, Un _22¢S0
[Creditor’s Name dnd Address]

Wally Farge Pol L494, Pag Vlotrtg ff 3 CFOL

SIGNATURE

      
 

I understand that if the Court orders loss mitigation in this case, I will be expected to
comply with the Loss Mitigation Procedures. I agree to comply with the Loss Mitigation
Procedures, and I will participate in the Loss Mitigation Program in good faith. |
understand that loss mitigation is voluntary for all parties, and that I am not required to
enter into any agreement or settlement with any other party as part of entry into the Loss
Mitigation Program. I also understand that no other party is required to enter into any
agreement or settlement with me. |] understand that Iam not required to request dismissal
of this case as part of any resolution or settlement that is offered or agreed to during the

Loss Mitigation Period.

Sign: (dé -r ,__ Date: ol20/ / G 20 [7
Print Namel fing yé (ord n

ie. 999-999-9999]

E-mail Address [if any]: b (AFOnOFG Gpicteck Com

 

O
